PER CURIAM:
Sammie Lamont McCollough, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See McCollough v. O’Brien, No. 7:06-cv-00712-jct, 2007 WL 2029308 (W.D.Va. July 10, 2007).* We dispense with oral argument because the *612facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The district court mistakenly referred to this action as one proceeding under 28 U.S.C. § 2254 (2000) in its final order. We conclude this was a clerical error, as the court properly referred to the action as one pursuant to 28 U.S.C. § 2241 in its memorandum opinion.